Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed after final rejection, has been entered in the application. Claims 1, 3-6, 8-9 and 16 are pending.

Claim Rejections - 35 USC § 103
The indicated allowability of claims 1, 3-6, 8-9 and 16 is withdrawn in view of the newly discovered reference(s) to Harrison et al. and Reck.  Rejections based on the newly cited reference(s) follow.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maiwald (US 5,597,172) in view of Motebennur et al. (US 8,042,817) and Harrison et al. (US 2018/0354333) or Reck (DE 26 08 564). 
Initially, Maiwald teaches that it is well known to provide a piece of farm equipment in the form of a self-propelled agricultural sprayer (10), which includes a clearance made possible by the use of a suspension arrangement including a group of parts (which may be deemed a “kit”) from which the suspension is made, comprising at least a pair of spindles (66) having a length and forming the basis for a strut form of wheel suspension, further including an air spring (116) allowing for a degree of travel, at least one linkage arm (124, 126) and at least one travel limiting device in the form of one of bumpers, stops and spacers (166, 168). The reference to Maiwald does not expressly teach the modification of the suspension to higher clearance by substitution of parts.
Motebennur et al., however, teach that it is well known to provide a retrofit for a “strut-type” wheel suspension for a self-propelled agricultural sprayer vehicle (fig. 2) wherein an original-length spindle (74a) associated with a lower ground clearance, is located (figure 9) and replaced with a longer spindle (76a, figure 12) so that the vehicle ground clearance is increased (col. 1, lines 22-31; col. 2, lines 22-36) to accommodate use with taller crops. Initially, the ordinary practitioner is well capable of understanding that an increased ground clearance (e.g., to accommodate for crops requiring increased ground clearance) can be achieved by the lengthening of the constituent elements needed to support the vehicle on the ground. Resultantly, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to modify the suspension originally taught by Maiwald with longer spindles such as taught by Motebennur et al., for the purpose of increasing the sprayer ground clearance so as to allow the vehicle to be operable. Motebennur et al. do not specifically reference the change in spring travel and linking arm length, however in view of the change in suspension characteristics associated with the increased length of the spindle portions to the base suspension of Maiwald, it would have been additionally obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to additionally adjust the travel allowed by the spring taught initially by Maiwald to be greater (e.g., by providing a larger-distance spring, or a plurality of springs in series) and, as regards claims 2 and 10, the length of the link arms taught initially by Maiwald to be longer, in view of the increase of resultant height in the suspension that would result from the substitution of the spindles, for the purpose of ensuring that the suspension of Maiwald actually operates after modification. Note that if the spindles were to be replaced without (a) the spring also being replaced to allow for the extra travel along longer spindles and (b) an extension of the length of the linking arm, that longer travel would not result, and as such the springs would necessarily be replaced for such a modification to work, and would be partially responsible for the increased vertical travel.
Additionally, it is noted that the modification suggested above would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, particularly in view of the teaching of the reference to Motebennur et al., which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art; in this particular instance there is no such evidence made of record. Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
The references to Maiwald as modified by Motebennur et al. do not expressly teach a linear actuator replacing the linkage arm. Harrison et al. teach that it is well known in an extensible suspension system for a vehicle to provide, in the location of a linking arm, instead a linear actuator (linking arm 16, in which a linear actuator 21 is provided, which is one of pneumatic and electric, ¶0057, compare figures 1, 2). Reck teaches that it is well known in an extensible suspension system to provide, in the location of a linking arm, a linear actuator (see linking arm 5a in figure 1, replacement structure 5b including a linear actuator, which is one of pneumatic and electric [“luftzylinder” 5b]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the arrangement initially taught by Maiwald as modified by Motebennur et al. as having a linear actuator in place of the link arm, as suggested by Harrison et al. or Reck, for the purpose of allowing an extended greater range of suspension motion, and to allow the setting of a desired suspension height (e.g., by increasing or decreasing the effective length of the link arm via the actuator, more easily allowing the overall vehicle height or clearance to be controlled by the operator.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maiwald in view of Motebennur et al., Harrison et al. or Reck, and Ryan (US 2007/0108712). The reference to Maiwald as modified by Motebennur et al., as applied to claim 1 above, while teaching an arrangement which includes a link arm assembly (e.g., Maiwald’s elements 124, 126) replaceable with a linear actuator (as suggested by Harrison et al. or Reck), does not specifically teach the inclusion of a bracket having plural attachment points to facilitate the extended suspension. Initially it is noted that the accommodation of the structure initially taught by Maiwald to a larger degree of vertical travel would require one of extending the length of the link arms to accommodate the larger range of motion (e.g., via making it extensible via the linear actuator disclosed in Harrison et al. or Reck), and/or mounting at least one end of the link arms (modified to include an actuator) at a different position. 
Ryan teaches that it is known in mounting an element to a moving suspension part (e.g., 260e, 260f) between two relatively moving portions (260b, 242a) to use a bracket structure (see brackets on 242f, figure 11) having plural mounting apertures and taught to be optional (¶0056), and thus understood to be a separate element which may be applied if desired, in order to accommodate varying mounting positions. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connection of at least one end of the link arm[s] taught by Maiwald as modified by Motebennur et al. and Harrison et al. or Reck to be made to one portion or the other of the suspension so as to allow variation in the location of at least one end of the modified link arm by providing an attaching an optional bracket such as taught by Ryan, having plural mounting locations, to accommodate the resulting link arm with linear actuator, the variable mounting positions allowing a single bracket to accommodate a number of differing actuator lengths and suspension geometries, thus allowing the modification to be made to different suspensions and with different actuators.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant’s correction of the issue associated with previous claim 12 is noted with appreciation. In review of the prosecution of related foreign applications to the instant application, the examiner notes the references to Reck and Harrison et al., which were cited by the European Patent Office on 5/10/22, in the prosecution of EP application 21 20 8648, but not cited in the prosecution of the instant application, and which are of notable pertinence to the claims under consideration. Since Applicant has not cited these references in an information disclosure statement, it may be that applicant is somehow not aware of them, and as such, the examiner has cited and applied them here. Resultantly, the finality of the previous office action is withdrawn, and the instant action is made non-final. 

Conclusion
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616